
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


AMENDMENT NO. 1 TO VOTING AND RIGHT OF FIRST REFUSAL AGREEMENT


        THIS AMENDMENT NO. 1 TO THE VOTING AND RIGHT OF FIRST REFUSAL AGREEMENT
(this "Amendment"), dated as of July 29, 2009, is made by and among Liberty
Entertainment, Inc., a Delaware corporation ("Splitco"), The DIRECTV
Group, Inc., a Delaware corporation ("DIRECTV"), DIRECTV, a Delaware corporation
formed as a direct, wholly-owned Subsidiary of DIRECTV ("Holdings"), Dr. John C.
Malone ("Dr. Malone"), Mrs. Leslie Malone, The Tracy L. Neal Trust A (the "Tracy
Trust") and The Evan D. Malone Trust A (the "Evan Trust," and together with
Dr. Malone, Mrs. Malone and the Tracy Trust, collectively, the "Malones" and
each a "Malone").

RECITALS

        A.    Splitco, DIRECTV, Holdings and each Malone entered into that
certain Voting and Right of First Refusal Agreement, dated as of May 3, 2009
(the "Malone Agreement").

        B.    Splitco, Holdings and each Malone now intend to amend certain
provisions of the Malone Agreement as set forth herein.

        C.    Section 13(j) of the Malone Agreement requires that prior to the
Merger Effective Time, any amendment to the Malone Agreement be by written
agreement of (i) Holdings, (ii) Members holding a majority of the Member Shares,
and (iii) Splitco.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of Splitco, Holdings and each
Malone hereby agrees as follows:

        SECTION 1.    Defined Terms.    Terms defined in the Malone Agreement
are used in this Amendment with the same meaning, unless otherwise indicated.

        SECTION 2.    Amendments to Malone Agreement.    The Malone Agreement is
hereby amended as follows:

        2.1   The definition of "Acquire" in Section 1 of the Malone Agreement
is hereby amended by deleting such definition and replacing it in its entirety
to read as follows:

        ""Acquire" means to purchase or otherwise acquire, or enter into any
agreement with respect to the purchase or acquisition of any security, including
any Constructive Acquisition that is treated as an acquisition of beneficial
ownership for federal income tax purposes."

        2.2   The definition of "Acquisition" in Section 1 of the Malone
Agreement is hereby amended by deleting such definition and replacing it in its
entirety to read as follows:

        ""Acquisition" means a purchase or other acquisition, or entering into
any agreement with respect to the purchase or acquisition of any security,
including any Constructive Acquisition that is treated as an acquisition of
beneficial ownership for federal income tax purposes."

        2.3   The definition of "Exchange Time" in Section 1 of the Malone
Agreement is hereby amended by deleting such definition and replacing it in its
entirety to read as follows:

        ""Exchange Time" means the time following the Split-Off Effective Time
and immediately preceding the DIRECTV Effective Time provided that all
conditions set forth in Article VII of the Merger Agreement have been satisfied
or waived (other than those conditions that by their nature may only be
satisfied at the Closing), and the parties to the Merger Agreement are obligated
to complete the Closing."

1

--------------------------------------------------------------------------------



        2.4   The definition of "Exempt Transfer" in Section 1 of the Malone
Agreement is hereby amended by deleting clause (vii) thereof and replacing it in
its entirety to read as follows:

     "(vii)  to a Related Party of a Malone;"

        2.5   The definition of "Malone Holdings Shares" in Section 1 of the
Malone Agreement is hereby amended by deleting such definition and replacing it
in its entirety to read as follows:

        ""Malone Holdings Shares" means, that number of shares of outstanding
Holdings Class B Common Stock equal to the aggregate number of shares of Splitco
Series B Common Stock owned of record by the Members at the Exchange Time
multiplied by the Splitco Exchange Ratio."

        2.6   Section 7(b)(iii) of the Malone Agreement is hereby amended by
deleting the first sentence thereof and replacing it in its entirety to read as
follows:

        "Prior to termination of this Agreement in accordance with Section 12,
no voluntary transfers of Member Shares may be made by a Member, except to
Holdings pursuant to the Redemption Right, during the period commencing on the
first day of the Redemption Period and ending on (x) the date Holdings actually
purchases Member Shares pursuant to the Redemption Right or (y) if earlier, the
date Holdings is required to purchase Member Shares pursuant to the Redemption
Right and fails to so purchase such Member Shares notwithstanding the applicable
Member's compliance with its obligations under Section 4.11 of the Holdings
Charter; provided, that, prior to the date that the Member makes (or is deemed
to have made) an election pursuant to Section 4.11(a)(iv) of the Holdings
Charter, such Member may transfer, to the extent allowed under Section 4 hereof,
Member Shares to any transferee if the Class B Automatic Conversion (as defined
in the Holdings Charter) is triggered as a result of such transfer."

        2.7   Sections 9(a) and (b) of the Malone Agreement are hereby deleted
and replaced in their entirety to read as follows:

        "(a)    Exchange.    At the Exchange Time, (i) each Member shall assign,
transfer, convey and deliver to Holdings and Holdings shall accept and acquire
from such Member, all outstanding shares of Splitco Series B Common Stock owned
of record by him, her or it (free and clear of all Liens, other than Liens
created by this Agreement and any Permitted Pledge (subject to the last sentence
of this paragraph)), and (ii) Holdings shall issue and deliver to the Members,
and the Members shall accept and acquire from Holdings, in the aggregate, the
Malone Holdings Shares (free and clear of all Liens, other than any Liens
created by such Member (collectively, the "Exchange"). The Members shall cause
any Permitted Pledge on the shares of Splitco Series B Common Stock Beneficially
Owned by them to be released concurrent with the Exchange Time (it being
understood that such Permitted Pledge shall thereupon encumber the Member Shares
received in exchange therefor in the Exchange).

        (b)    Exchange of Certificates.    To effect the Exchange at the
Exchange Time, the exchange of certificates (or evidence of shares in book-entry
form) representing the shares of Splitco Series B Common Stock Beneficially
Owned by the Members for certificates (or evidence of shares in book-entry form)
representing the Malone Holdings Shares, and the related actions thereto, shall
be completed by the Exchange Agent (as if at the Merger Effective Time) pursuant
to the procedures set forth in Section 2.2 of the Merger Agreement."

        2.8   Section 10(b) of the Malone Agreement is hereby deleted and
replaced in its entirety to read as follows:

        "(b)    Malone Certificate and S-4 Malone Certificate.    (i) The
parties acknowledge that it is a condition to DIRECTV's obligation to consummate
the Mergers that Dr. Malone has delivered to DIRECTV the certificate (the
"Malone Certificate") specified in Section 7.2(g) of the Merger Agreement.
DIRECTV, Splitco and Holdings acknowledge that Dr. Malone is under no
obligation,

2

--------------------------------------------------------------------------------



express or implied, to deliver the Malone Certificate (regardless of whether the
S-4 Malone Certificate (as defined below) is delivered in accordance with
clause (ii) below) if the statements therein are not believed by him in good
faith to be true as of such time or to take any action or refrain from taking
any action prior to the Closing to the extent necessary to make the
representations specified therein true and correct as of the Closing Date, and
that Dr. Malone shall not have personal liability to DIRECTV, Splitco or
Holdings if he fails to deliver the Malone Certificate. DIRECTV, Splitco and
Holdings acknowledge and agree that the representations contained in the Malone
Certificate, if delivered, do not survive the Closing of the Mergers.

        (ii)        In addition, the parties acknowledge that in connection with
the filing with the Securities and Exchange Commission of the executed tax
opinion of Weil, Gotshal & Manges LLP (the date of such opinion, the "Opinion
Date") as an exhibit to the Holdings Form S-4 (as defined in the Merger
Agreement), DIRECTV has requested that Dr. Malone deliver to Holdings a
certificate, dated as of the Opinion Date, substantially in the form attached
hereto as Exhibit A (the "S-4 Malone Certificate"). DIRECTV, Splitco and
Holdings acknowledge that Dr. Malone is under no obligation, express or implied,
to deliver the S-4 Malone Certificate if the statements therein are not believed
by him in good faith to be true as of such time or to take any action or refrain
from taking any action prior to the Opinion Date to the extent necessary to make
the representations specified therein true and correct as of the Opinion Date,
and that Dr. Malone shall not have personal liability to DIRECTV, Splitco or
Holdings if he fails to deliver the S-4 Malone Certificate. DIRECTV, Splitco and
Holdings further acknowledge and agree that (A) the representations contained in
the S-4 Malone Certificate, if delivered, do not survive the Opinion Date and
(B) in no event will they seek damages or other remedies against Dr. Malone in
the event DIRECTV, Splitco or Holdings is subjected to any claims, demands,
legal proceedings, damages or expenses based upon an allegation or determination
that any securities filings of DIRECTV, Splitco or Holdings contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading
because any statement in the S-4 Malone Certificate is alleged, or is ultimately
determined to be, untrue, incomplete or misleading in any respect."

        2.9   Section 12 of the Malone Agreement is hereby amended by deleting
the second sentence thereof and replacing it in its entirety to read as follows:

        "Following the Merger Effective Time, this Agreement shall terminate
automatically, without further action of the parties hereto, (i) with respect to
a Member upon the first to occur of the following: (w) all Member Shares held by
such Member having been purchased by Holdings pursuant to the Redemption Right,
(x) after electing to purchase the Member Shares held by such Member pursuant to
the Redemption Right, Holdings fails to complete the purchase of all such Member
Shares by the Close of Business on the 5th business day following notice from
the applicable Member that Holdings failed to complete the purchase of all such
Member Shares within the time period required by Section 4.11 of the Holdings
Charter notwithstanding the applicable Member's compliance with its obligations
under Section 4.11 of the Holdings Charter, (y) all of the Member Shares held by
such Member having been Transferred in compliance with this Agreement, or
(z) the Redemption Right ceases to apply to the Member Shares held by such
Member, and (ii) with respect to all Members upon the first to occur of (x) the
date the Redemption Right expires unexercised as to all Member Shares, or
(y) upon the completion of a Change of Control; provided, however, that in the
case of clause (i) or clause (ii)(x), and absent the earlier termination of this
Agreement in accordance with the first sentence of this Section 12, in no event
shall Section 4 terminate prior to the day following the first anniversary of
the Split-Off Effective Time."

3

--------------------------------------------------------------------------------



        SECTION 3.    Effect on Malone Agreement.    Other than as specifically
set forth herein, all other terms and provisions of the Malone Agreement shall
remain unaffected by the terms of this Amendment, and shall continue in full
force and effect.

        SECTION 4.    Severability.    If any term or other provision of this
Amendment is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Amendment shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Amendment so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

        SECTION 5.    Captions.    The captions herein are included for
convenience of reference only and will be ignored in the construction or
interpretation hereof.

        SECTION 6.    Counterparts.    This Amendment may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

        SECTION 7.    Successors and Assigns.    This Amendment shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns, including, in the case of any
Malone, any trustee, executor, heir, legatee or personal representative
succeeding to the ownership of the Malone Liberty Shares, Malone Splitco Shares
and Member Shares (and any other Malone Holdings Shares) (including upon the
death, disability or incapacity of any Malone).

        SECTION 8.    Governing Law.    This amendment shall be governed by and
construed in accordance with the laws of the state of Delaware.

        SECTION 9.    Jurisdiction.    All actions and proceedings arising out
of or relating to this Amendment shall be heard and determined in the Court of
Chancery of the State of Delaware, or, if the Court of Chancery lacks subject
matter jurisdiction, in any federal court sitting in the State of Delaware, and
the parties hereto hereby irrevocably submit to the exclusive jurisdiction of
such courts (and, in the case of appeals, appropriate appellate courts there
from) in any such action or proceeding and irrevocably waive the defense of an
inconvenient forum to the maintenance of any such action or proceeding. The
consents to jurisdiction set forth in this paragraph shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AMENDMENT.

[remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first above written.

    LIBERTY ENTERTAINMENT, INC.
 
 
By:
 
/s/ CHARLES Y. TANABE


--------------------------------------------------------------------------------

        Name:  Charles Y. Tanabe         Title:  Executive Vice President
 
 
DIRECTV
 
 
By:
 
/s/ LARRY D. HUNTER


--------------------------------------------------------------------------------

        Name:  Larry D. Hunter         Title:  President and Chief Executive
Officer
    
 
 
 
      /s/ JOHN C. MALONE


--------------------------------------------------------------------------------

Dr. John C. Malone, individually
    
 
 
 
      /s/ LESLIE MALONE


--------------------------------------------------------------------------------

Mrs. Leslie Malone, individually
 
 
THE TRACY L. NEAL TRUST A
 
 
By:
 
/s/ DAVID THOMAS


--------------------------------------------------------------------------------

        Name:  David Thomas         Title:  Trustee
 
 
THE EVAN D. MALONE TRUST A
 
 
By:
 
/s/ DAVID THOMAS


--------------------------------------------------------------------------------

        Name:  David Thomas         Title:  Trustee
 
 
THE DIRECTV GROUP, INC.
 
 
By:
 
/s/ LARRY D. HUNTER


--------------------------------------------------------------------------------

        Name:  Larry D. Hunter         Title:  Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



AMENDMENT NO. 1 TO VOTING AND RIGHT OF FIRST REFUSAL AGREEMENT
